Citation Nr: 1034487	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 10 
percent for the service-connected left ear hearing loss 
disability prior to December 6, 2002.  

2.  Entitlement to a higher initial evaluation in excess of 10 
percent for the service-connected bilateral hearing loss 
disability beginning December 6, 2002.  

3.  Entitlement to an effective date prior to December 11, 2000, 
for the award of service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for left ear 
hearing loss, and assigned a 10 percent rating effective December 
11, 2000.  The May 2006 rating decision also granted service 
connection for bilateral hearing loss, and assigned a 10 percent 
rating effective December 6, 2002.  

In his November 2006 notice of disagreement, the Veteran 
disagreed with (1) the ratings assigned for the service-connected 
hearing loss, and (2) the effective date awarded for the grant of 
service connection for left ear hearing loss.  

The Veteran has raised the issue of whether there was clear and 
unmistakable error in a prior VA decision, but the issue has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the issue, 
and it must be referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

On his September 2007 substantive appeal (VA Form 9), the Veteran 
requested the opportunity to testify at a Board hearing at the 
RO.  In May 2009, he elected a videoconference hearing in lieu of 
an in-person hearing.  Accordingly, the RO sent the Veteran 
notice in April 2010 that he was scheduled for an in-person 
hearing in June 2010.  The Veteran, however, failed to appear at 
the scheduled hearing.  

In June 2010, the Board received notice that the Veteran was 
unable to attend the June 2010 hearing because his wife had been 
very ill at that time.  He requested to reschedule the hearing.  
Later in June 2010, the Board granted the Veteran's request 
pursuant to 38 C.F.R. § 20.704, based on a determination that he 
had shown good cause for failing to appear at the scheduled 
hearing and for failing to provide a timely request for a new 
hearing date.  

As his motion to reschedule the hearing has been granted, the 
matter must be remanded to allow the RO the opportunity to 
schedule the Veteran for another Board hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board 
hearing at the RO.

The Veteran has the right to submit additional evidence and 
argument on the remanded matter.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


